DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.
Remarks 
Claims 1 and 9 have been amended. Claims 2-8 are as previously presented. Claims 1-9 are currently examined.
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified as necessitated by applicants amendments. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pinon (US 2015/0037662), and further in view of Bjork (US 2008/0124617).
As to claim 1, Pinon discloses a battery pack (figure 5A, figure 40 #22 battery module, [0120], discussed throughout) comprising: a plurality of stacked battery assemblies that are each provided with at least a pair of unit cells stacked in a thickness direction (figure 40 #116 are the batteries, [0139] and discussed throughout), each of the unit cells each including a cell body having a flat shape and comprising a power generation element covered by a laminate film (figures 40, 39 and 16-18, show the battery with a flat shape and covered in a laminate film, discussed throughout), and an electrode tab protruding out from the cell body (figures 40, 39, 16-18 #129, [0140] and discussed throughout); and an insulating spacer disposed between electrode tabs of the pair of the unit cells holding the electrode tabs and being electrically connected in the battery assemblies (figures 40, 39, 16-18 #118 is the insulating spacer, [0139] discusses the material and throughout, also see MPEP 2112),  pair of the electrode tabs having distal end portions electrically connecting adjacent battery assemblies of the battery assemblies to each other (figure 40 shows the tabs #129 electrically connected to one another, also see figures 41-44 and discussed throughout), the distal end portions being bent in a stacking direction on a side of a surface of the insulating spacer (figures 40-44 show #129 being bent in the stacking direction, also discussed throughout), the distal end portions being positioned on opposite sides of the cell body (figures 39-44 #116 and #129 and discussed throughout), and the distal end portions that are bent being electrically connected to each other (figures 40-44 show #129 at the distal ends being electrically connected to another, discussed throughout), and laminate films of the pair of the unit cells each being disposed on the insulating spacer such that the insulating spacer is disposed between and in direct contact with the laminate films of the pair of the unit cells and the insulating spacer supports the electrode tabs cells (figure 40, also see figures 17 and 18, discussed throughout).  
Pinon is silent to wherein the distal end portions being bent in a stacking direction and in direct contact with a side surface of the insulating spacer. Bjork discloses a battery including a plurality of battery cells ([0008], figure 1 and 2) wherein the battery cells have electrode tabs with distal end portions being bent in a stacking direction (figures 1 and 2 #22 and #24, [0017]) and in direct contact with a side surface of the insulating spacer (figures 1 and 2 #34, [0018]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the electrode tabs with the distal end portions being bent in a stacking direction and in direct contact with the side surface of the insulating spacer with rounded edges because this allows the terminal tabs to be folded without forming sharp bends that could damage the terminal tabs ([0018]). Furthermore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the distal end portions being bent in a stacking direction and in direct contact with a side surface of the insulating spacer as a mere aesthetic design change or a mere change in shape baring any criticality or unexpected results (see MPEP 2144.04 I and IV A). 
As to claim 2, modified Pinon discloses wherein, the pair of the unit cells are electrically connected by a conductive member having conductivity (figures 40 #138, figures 42-44 #540 and/or #524, [0253], [0246] and discussed throughout; Pinon), the pair of the electrode tabs electrically connecting the adjacent battery assemblies are disposed on both ends of the insulating spacer (figure 40, shows the flow and electrical connections, discussed throughout; Pinon), and the pair of the unit cells that are electrically connected to each other by the conductive member is on an inner side of a position where the adjacent battery assemblies are electrically connected to each other (figures 40-44 and discussed throughout, the batteries are within an inside position; Pinon).  
As to claim 3, modified Pinon discloses wherein, the conductive member includes a bus bar held by the insulating spacer (figure 40-44, the bus bar can be #540, [0246]; Pinon), the insulating spacer has a plurality of sides and holds the bus bar at a center of one side of the plurality of sides, and the bus bar electrically connects the adjacent battery assemblies to each other at an end portion of the one side (figures 40-44 and throughout, to further explain if the insulating spacer was not present a portion of the battery like the laminate would flop down thus the bus bar would be lower, thus the insulating space is holding a portion of the bus bar up; Pinon). 
As to claim 4, modified Pinon discloses wherein, the pair of the unit cells are connected in parallel by the conductive member ([0140], the batteries maybe coupled in series or in parallel; Pinon). 
As to claim 5, modified Pinon discloses wherein, the conductive member includes a bus bar, and the insulating spacer is attached to the bus bar (figures 40-44, the bus bar is #540 discussed throughout and everything is connected to each other; Pinon). 
As to claim 8, modified Pinon discloses wherein, the adjacent battery assemblies are electrically connected to the pair of the electrode tabs by at least one of directly joining and joining via a bus bar (figures 40-44 and discussed throughout; Pinon).  
As to claim 9, Pinon discloses a battery pack (figure 5A, figure 40 #22 battery module, [0120], discussed throughout) comprising: a plurality of stacked battery assemblies that are each provided with at least a pair of unit cells stacked in a thickness direction (figure 40 #116 are the batteries, [0139] and discussed throughout), each of the unit cells each including a cell body having a flat shape and comprising a power generation element covered by a laminate film (figures 40, 39 and 16-18, show the battery with a flat shape and covered in a laminate film, discussed throughout), and an electrode tab protruding out from the cell body (figures 40, 39, 16-18 #129, [0140] and discussed throughout); and an insulating spacer disposed between electrode tabs of the pair of the unit cells holding the electrode tabs and being electrically connected in the battery assemblies (figures 40, 39, 16-18 #118 is the insulating spacer, [0139] discusses the material and throughout, also see MPEP 2112), a pair of the electrode tabs having distal end portions electrically connecting adjacent battery assemblies of the battery assemblies to each other (figure 40 shows the tabs #129 electrically connected to one another, also see figures 41-44 and discussed throughout), the distal end portions being bent in a stacking direction on a side of a surface of the insulating spacer (figures 40-44 show #129 being bent in the stacking direction, also discussed throughout), the distal end portions being positioned on opposite sides of the cell body (figures 39-44 #116 and #129 and discussed throughout), and the distal end portions that are bent being electrically connected to each other (figures 40-44 show #129 at the distal ends being electrically connected to another, discussed throughout), laminate films of the pair of the unit cells each being disposed on the insulating spacer such that the insulating spacer is disposed between and in direct contact with the laminate films of the pair of the unit cells and the insulating spacer supports the electrode tabs of the pair of the unit cells (figure 40, also see figures 17 and 18, discussed throughout), and one of the distal end portions that are bent being disposed between the surface of the insulating spacer and a bus bar that electrically connects the adjacent battery assemblies (figure 40-44, the bus bar being #540, [0253], [0246] and discussed throughout). 
Pinon is silent to wherein the bus bar being laser-welded to the one of the distal end portions that are bent. This is because Pinon discuss the bus bar being held in place throughout clamping. However, Pinon does discusses laser welding as a means of connection ([0261]). Thus, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use laser welding to hold the bus bar to the tabs as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143 I).
Pinon is silent to wherein the distal end portions being bent in a stacking direction and in direct contact with a side surface of the insulating spacer. Bjork discloses a battery including a plurality of battery cells ([0008], figure 1 and 2) wherein the battery cells have electrode tabs with distal end portions being bent in a stacking direction (figures 1 and 2 #22 and #24, [0017]) and in direct contact with a side surface of the insulating spacer (figures 1 and 2 #34, [0018]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the electrode tabs with the distal end portions being bent in a stacking direction and in direct contact with the side surface of the insulating spacer with rounded edges because this allows the terminal tabs to be folded without forming sharp bends that could damage the terminal tabs ([0018]). Furthermore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the distal end portions being bent in a stacking direction and in direct contact with a side surface of the insulating spacer as a mere aesthetic design change or a mere change in shape baring any criticality or unexpected results (see MPEP 2144.04 I and IV A). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Pinon (US 2015/0037662) as applied to claim 3 above, and further in view of Ikeuchi (US 2009/0257164).
As to claim 6, Pinon is silent to further comprising a voltage detector for detecting voltage, the voltage detector being integrally provided on the bus bar. Ikeuchi teaches the concept of a battery (10) utilizing a protection device for detecting a temperature, a voltage, or a current to protect from an excessive temperature, an over voltage, or an overcurrent ([0011], [0178] and [0265]-[0 272]). It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to add the concept of a battery utilization protection device for detecting a voltage from Ikeuchi for the battery pack of Pinon in order to protect against over voltage ([0011], [0178] and [0265]-[0 272]) and because Ikeuchi teaches that it is well known in the art that it is desirable to protect from excessive temperature, over voltage, and overcurrent ([0011], [0178] and [0265]-[0 272]). Modified Pinon is silent to wherein the voltage detector is on the bus bar. While modified Pinon fails to teach the voltage detector is on the bus bar, as opposed to being adjacent to the bus bar, one of ordinary skill within the art would understand that the voltage detector could be provided on the bus bar or adjacent to the bus bar and function the same (see MPEP 2144.04 VI C and 2144.04 I).  
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Applicants Arguments, filed 6/2/2022, with respect to the rejections of claims 1-6 and 8-9 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of modified Pinon. Please see new rejection above. Further, the applications citations of the instant specification criticality are directed to the figures in which much more structure is included then within the instant claimed invention. The applicant is directed to MPEP 716.02 for criticality and unexpected results.  
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724